Case 20-10637-amc   Doc 4   Filed 01/31/20 Entered 01/31/20 14:33:48   Desc Main
                            Document      Page 1 of 8
Case 20-10637-amc   Doc 4   Filed 01/31/20 Entered 01/31/20 14:33:48   Desc Main
                            Document      Page 2 of 8
Case 20-10637-amc   Doc 4   Filed 01/31/20 Entered 01/31/20 14:33:48   Desc Main
                            Document      Page 3 of 8
Case 20-10637-amc   Doc 4   Filed 01/31/20 Entered 01/31/20 14:33:48   Desc Main
                            Document      Page 4 of 8
Case 20-10637-amc   Doc 4   Filed 01/31/20 Entered 01/31/20 14:33:48   Desc Main
                            Document      Page 5 of 8
Case 20-10637-amc   Doc 4   Filed 01/31/20 Entered 01/31/20 14:33:48   Desc Main
                            Document      Page 6 of 8
Case 20-10637-amc   Doc 4   Filed 01/31/20 Entered 01/31/20 14:33:48   Desc Main
                            Document      Page 7 of 8
Case 20-10637-amc   Doc 4   Filed 01/31/20 Entered 01/31/20 14:33:48   Desc Main
                            Document      Page 8 of 8
